*468In a child, support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Queens County (Richardson, J.), dated March 20, 2006, which denied her objections to an order of the same court (Blaustein, S.M.) entered January 24, 2006, which, after a hearing, granted the father’s petition for an award of child support arrears and, inter alia, awarded the father the sum of $4,410 in arrears of child support for the period from August 2002 until April 2004.
Ordered that the order is affirmed, without costs or disbursements.
The mother’s voluntary payments for the benefit of the parties’ child and not pursuant to a court order may not be credited against the amounts due pursuant to the judgment of divorce (see Horne v Horne, 22 NY2d 219, 224 [1968]; Matter of Finell v Finell, 25 AD3d 703, 704 [2006]; Matter of Gleason v Gleason, 247 AD2d 384, 385 [1998]; Mayeri v Mayeri, 220 AD2d 647, 648 [1995]; Kerpen v Kerpen, 172 AD2d 496 [1991]).
Moreover, certain agreements purportedly entered into between the parties subsequent to the parties’ divorce did not constitute a waiver of arrears which had already accrued (see Matter of O’Connor v Curcio, 281 AD2d 100 [2001]).
Accordingly, the Family Court properly granted the father’s petition for an award of child support arrears. Santucci, J.E, Goldstein, Skelos and Lifson, JJ., concur.